       Case 2:19-cv-02584-EFM-JPO Document 13 Filed 12/30/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

DANIEL S. LORHAN

               Plaintiff,

v.
                                                         Case No. 19-2584-CM
AMERICAN         STRATEGIC        INSURANCE
CORP,

And

LITITZ MUTUAL INSURANCE COMPANY,

               Defendant.


                                  AMENDED COMPLAINT

      COMES NOW the Plaintiff, Daniel S. Lorhan, through his attorney Jon Clayton, and

states and alleges as follows:

      1.     At all times material hereto, Plaintiff owned property in Johnson County, Kansas

located at 6434 Chouteau St, Shawnee, KS (hereinafter “property”).

      2.     Defendants American Strategic Insurance Corp (hereinafter “ASI”) and Litiiz

Mutual Insurance Company (hereinafter “Lititz”) are authorized to sell insurance in Kansas.

      3.     At all times material hereto, Plaintiff contracted for homeowners insurance and paid

insurance premiums to Defendants to provide homeowners insurance coverage for Plaintiff’s

residential property.

      4.     Plaintiff is a named insured under the insurance policies.

      5.     On or about May 23, 2018, a valve in a water supply line failed at the Plaintiff’s

residential property in Shawnee, Kansas which caused significant water damage to the property

and damage to the contents of the property.
       Case 2:19-cv-02584-EFM-JPO Document 13 Filed 12/30/19 Page 2 of 3




      6.      The May 23, 2018 incident was a covered event under the insurance contract.

      7.      The Defendants were informed that the incident occurring on May 23, 2018 caused

significant damage to the Plaintiff’s property.

      8.      Defendant(s) have inspected the property and identified damage caused by the

failure of the water supply line valve.

      9.      Defendant(s) have refused to pay the Plaintiff full insurance benefits due under the

contract, which include, but are not limited to, the cost to repair or replace damaged personal

property, the cost to repair damaged portions of the house, and additional living expenses

incurred because the house was not available for use.

      10.     Defendants breached the insurance contract entered into by the parties by refusing

to pay benefits that the Plaintiff is entitled to under the contract.

      11.     The damage caused by the water supply line valve failure totaled $171,401.95.

      12.     Defendants have collectively paid $81,006.86 on the insurance claim related to the

water supply line valve failure.

      13.     Defendants have breached the insurance contract by failing to pay the additional

$90,395.09 they are contractually obligated to pay.

      14.     Defendants’ breach of contract further damaged the Plaintiff by causing the loss of

use of the property, additional living expenses, and other related expenses.

      15.     The Defendants are liable to the Plaintiff for damages of $90,395.09. In addition,

the Defendant has failed to offer any amount greater than what has been paid.      If the Plaintiff

secures a verdict in an amount greater than what the Defendant has paid, the court shall tax as

costs a reasonable attorney fee pursuant to K.S.A. 40-908.




                                                    2
       Case 2:19-cv-02584-EFM-JPO Document 13 Filed 12/30/19 Page 3 of 3




     WHEREFORE, Daniel S. Lorhan prays that the Court enter judgment in its favor and

against Defendant in an amount of $$90,395.09, pretrial and post-trial interest, reasonable

attorney’s fees as provided by K.S.A. 40-908, and costs plus other such relief as the Court deems

just and equitable.

                                                   Respectfully Submitted by:


                                                   /s/ Jon R. Clayton
                                                   Jon R. Clayton             #24152
                                                   13420 Santa Fe Trail Drive
                                                   Lenexa, KS 66208
                                                   Telephone: (913) 888-7100
                                                   Telephone: (913) 710-9885
                                                   Facsimile: (913) 888-7388

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the above and foregoing was served
upon the following parties via email on this 30th day of December 2019, to:

Niki Long
Heather R. Hatley
8900 Ward Parkway
Kansas City, Missouri 64114
ATTORNEYS FOR DEFENDANTS
                                                   /s/ Jon Clayton




                                               3
